Title: From George Washington to William Heath, 8 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh May 8th 1782
                        
                        Your Dispatches of yesterday have been handed to me.
                        I am astonished to hear the Recruits which arrived from Massachusetts are so very improper for service, after
                            all the precautions & pains that have been taken to avoid a repetition of such horrid impositions on the
                            Public—unless there are some circumstances that I am unacquainted with, & cannot conceive of, I think the Officer
                            who mustered them ought to be instantly relieved, ordered to Camp, & arrested upon his arrival; the two french
                            Deserters should be sent back if there is an opportunity; if not, they may be confined until they can be returned, or
                            delivered over to some of the Commanders of His most Christian Majesty. I wish to know what Arrangements you have lately
                            made respecting the Recruiting Service in Massachusetts, & That you would give any admiral orders you may think
                            necessary.
                        An order was issued yesterday that Artificers while actually at Work, and Capt. Prays Water Guard, should be
                            supplied with a ration & a half per day—I cannot conceive there is any necessity for extending the order to my own
                            Bargemen, or any common Watermen on the River.
                        The matters in dispute respecting the Contract are under consideration—Most of the difficulties as to the
                            mode of issues complained of since the first of May, appear to result from the Contract itself. Tho it were much to be
                            wished, I do not very well see how the Commissys under the Contractor are to be prevented from becoming acquainted with
                            the strength of the Troops to which they issue—they will at least know very nearly the efficient force, by the number of
                            rations delivered.
                        Your regulation concerning the small Pox is perfectly satisfactory.
                        There is no mode pointed out for returning Invalids, who have recovered, to their former Corps—but I will
                            advise with the Inspector upon it.
                        I would not have the new Arms broken in upon, so long as there are old Ones in the Store fit for use, when
                            there are not, new ones must be drawn for the Recruits—but those out of repair, are by no means to be exchanged for New
                            Arms. I am Dear Sir Your Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    